The record in this cause having been considered by the Court, and the foregoing opinion prepared under Chapter 14553, Acts of 1929, adopted by the Court as its opinion, it is considered, ordered and decreed by the Court that the decree of the court below be, and the same is hereby, affirmed.
TERRELL, C. J., AND WHITFIELD, ELLIS, STRUM, BROWN AND BUFORD, J. J., concur.
LAKE MABEL DEVELOPMENT CORPORATION, a Corporation,  Appellant, v. H. W. BIRD, substituted for W. H. MARSHALL, Appellee.
1.  Equity Rule 48 requires that a plea in equity be certified to by counsel as being in his opinion well founded in point of law and that it be supported by the affidavit of the defendant, or in case of his absence from the State, of his attorney or agent, that it is not interposed for delay and that it is true in point of fact.
2.  Rules of practice are necessary for orderly procedure and should be observed in their entirety.
3.  Matters of defense, denominated a plea and contained in an answer, may be stricken if not certified or verified as required by Equity Rule 48.
An Appeal from Circuit Court, Broward County; Vincent C. Giblin, Judge.
Petition for rehearing denied.
Walsh, Beckham, Farley  Ellis, for Appellant; *Page 260
McCune, Casey, Hiaasen  Fleming, for Appellee.